UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2082



ROBERT NESTER,

                                             Plaintiff - Appellant,

          versus


ANALOSTAN HOMES ASSOCIATION, INCORPORATED,

                                              Defendant - Appellee.




                            No. 02-2323



ROBERT NESTER,

                                              Plaintiff - Appellee,

          versus


ANALOSTAN HOMES ASSOCIATION, INCORPORATED,

                                             Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-88-A)


Submitted:   May 8, 2003                     Decided:   June 9, 2003
Before WILKINSON, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Barry Weintraub, Stafford, Virginia, for Appellant.    Michael L.
O’Reilly, THE O’REILLY LAW FIRM, Herndon, Virginia; Raymond J.
Diaz, REES, BROOME & DIAZ, P.C., Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert Nester appeals the district court’s order awarding

summary   judgment   to   Analostan      Homes   Association,   Inc.

(“Analostan”), and dismissing his complaint brought pursuant to the

Fair Housing Act, 42 U.S.C. §§ 3601-3619 (2000).    Analostan cross-

appeals claiming that the district court abused its discretion in

denying Analostan’s motion for costs and fees under 42 U.S.C.

§ 3613(c).    We have reviewed the parties’ briefs and the joint

appendix and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court. See Nester v. Analostan Homes

Ass’n, Inc., No. CA-02-88-A (E.D. Va. filed Aug. 20, 2002 & entered

Aug. 21, 2002; filed Sept. 26, 2002 & entered Oct. 1, 2002).     We

remind Nester and his counsel that Fed. R. Civ. P. 11 requires that

pleadings be filed with a good faith belief that they are not

frivolous and that further failure to abide by the Rule is grounds

for sanctions.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                3